cca_2019061711571752 id uilc number release date from sent monday date am to cc bcc subject re equitable subrogation -sec coordination good afternoon as stated previously it is our position that sec_6325 and sec_7426 apply under your facts these provisions supersede 514_us_527 and third parties after the enactment of the provisions cannot pay another’s liability and then sue for refund rather they must use the remedy provided by the provisions while there are peculiarities in the wording of the code provisions they apply whether or not the third party seeks and obtains a discharge see eg cca which also provides some background on williams and the enactment of the provisions the advice we gave you reflects the position taken in revrul_2005_50 which we continue to follow
